Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendment to claims of 12/09/2021 is acknowledged.
Drawing objections in the Office action of 09/10/2021 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 09/10/2021 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14, 16-17, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites “wherein an end of the seal is configured to extend through the opening into the duct, and configured to expand in the longitudinal direction further into the duct when the seal is heated” in the last paragraph. The limitation is . First, is the limitation “an end” the same as “first end and second end” as recited in line 2, or different?
Second, the limitations “seal is configured to extend through the opening into the duct” and “configured to expand … further into the duct when the seal is heated” are unclear. Is the seal fully extend into the duct, or partially extend into the duct? The seal can expand further into the duct only when the seal extends partially into the duct.  Appropriate correction is required. 
It is suggested amending the claim to clearly define the invention as disclosed in paragraph ¶ 0039 of PG PUB 2020-0284156.
Independent Claim 21 recites “wherein an end of the seal is configured to extend through the opening into the duct, and configured to expand in the longitudinal direction further into the duct when the seal is heated” in the last paragraph. The limitation is unclear for two reasons. First, is the limitation “an end” the same as “first end and second end” as recited in line 3, or different?
Second, the limitations “seal is configured to extend through the opening into the duct” and “configured to expand … further into the duct when the seal is heated” are unclear. Is the seal fully extended into the duct, or partially extended into the duct? The seal can expand further into the duct only when the seal extends partially into the duct.  Appropriate correction is required. 
It is suggested amending the claim to clearly define the invention as disclosed in paragraph ¶ 0039 of PG PUB 2020-0284156.
	Claim(s) that depend(s) from the rejected independent claim(s), that is claims 3-12, 14, 16-17, 19, and 22-24, is/are rejected. 
Allowable Subject Matter
Claims 1, 3-12, 14, 16-17, 19, and 21-24 are allowed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675